PER CURIAM.
Rejecting each of the insurer’s points on appeal, we find no error in the trial court’s entry of summary judgment that the applicable uninsured motorist limits were $1,000,000, the amount of the underlying liability coverage, Travelers Ins. Co. v. Spencer, 397 So.2d 358 (Fla. 1st DCA 1981); Ellison v. Anderson, 74 So.2d 680 (Fla.1954); Inman v. Club on Sailboat Key, Inc., 342 So.2d 1069 (Fla. 3d DCA 1977); or its submission to the jury of the issue of whether the plaintiff was a resident of the household of his father, the named insured, and was thus an additional insured under the applicable policy. See General Guaranty Ins. Co. v. Broxsie, 239 So.2d 595 (Fla. 1st DCA 1970); State Farm Mutual Automobile Ins. Co. v. Elkins, 52 Cal.App.3d 534, 125 Cal.Rptr. 139 (1975); see generally, Puente v. Arroyo, 366 So.2d 857 (Fla. 3d DCA 1979), cert. denied, 376 So.2d 75 (Fla.1979), and cases cited.
Affirmed.